TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00167-CV


                                         In re Carly Marlow




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of a temporary

restraining order entered by the trial court.     Having reviewed the petition and the record

provided, as well as the Thirty-Sixth Emergency Order Regarding the COVID-19 State of

Disaster, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a). Relator’s

motion for temporary relief is denied.

                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: April 13, 2021